DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2-3, 5, 7-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) 1, 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noro et al. (US 2010/0245069) in view of NISHIMURA et al. (JP2011235774).
Regarding claim 1, Noro discloses a sound-producing device for a vehicle comprising a sound-producing device (Paragraph: 0008: Noro discusses a vehicle including a speaker unit that outputs a sound based on a supplied audio signal), an opening provided in a vehicle body bottom part, and a duct connecting the sound-producing device to the opening (Paragraphs: 0068-0069: Noro discusses how the speaker array outputs sounds downwardly from the undersurface of the vehicle body, i.e. sound-producing device to vehicle body bottom part), 
Noro discloses the invention set forth above but does not specifically points out “the duct includes an inlet connected to the sound-producing device, an outlet connected to the opening, and a duct main body providing a connection between the inlet and the outlet, and the inlet and the outlet are offset in a direction that intersects a vertical axis”
NISHIMURA however discloses a system wherein the duct includes an inlet connected to the sound-producing device, an outlet connected to the opening (Paragraphs: 0006-0007 and 0016-0017: NISHIMURA discusses how a sounding means emitting a notification sound from the opening toward a road surface, and the sounding means, and the sound generating means. and a duct connecting with the opening; and how a vehicle notification sound producing device producing sound wherein the sounding means emits a notification sound from an opening formed in the floor of the vehicle toward the road surface, and a duct main body providing a connection between the inlet and the outlet, and the inlet and the outlet are offset in a direction that intersects a vertical axis (Paragraphs: 0006, 0028 and 0047: NISHIMUR discusses how a speaker attached to the periphery of the opening so that the sound propagation direction (radiation direction) is directed downward in the vertical direction of the vehicle; and how a sounding means emitting a notification sound from the opening toward a road surface, and the sounding means, and the sound generating means. and a duct connecting with the opening).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Noro, and modify a system wherein the duct includes an inlet connected to the sound-producing device, an outlet connected to the opening, and a duct main body providing a connection between the inlet and the outlet, and the inlet and the outlet are offset in a direction that intersects a vertical axis, as taught by NISHIMURA, thus a vehicle approach notification sound generator mounted on an electric vehicle, a hybrid vehicle, or the like, for notifying pedestrians or the like that the vehicle is approaching, as discussed by NISHIMURA. 
Considering claim 4, NISHIMURA discloses the sound-producing device for a vehicle according to claim 1, wherein the outlet has a larger diameter than a diameter of the inlet (Paragraphs: 0041 and 0047: NISHIMURA discusses how the diameter gradually decreases from the lower end to the upper end).
Considering claim 5, NISHIMURA discloses the sound-producing device for a vehicle according to claim 1, wherein the duct main body is formed from a flexible material (Paragraphs: 0046-0047: NISHIMURA discusses how in the vehicle sound generator, the opening formed in the engine undercover and the speaker are connected by a duct, it is obvious to one of ordinary skill in the art that the duct main body can formed from any material based on a design choice). 
Considering claim 6, NISHIMURA discloses the sound-producing device for a vehicle according to claim 1, wherein the inlet is formed from a hard resin material (Paragraph: 0009 and 0052: NISHIMURA discusses how the sounding means can be attached to, for example, a highly rigid body frame or the like). 
Considering claim 10, NISHIMURA discloses the sound-producing device for a vehicle according to claim 1, comprising a fastening device that fixes the inlet to the vehicle body bottom part (Paragraphs: 0009, 0031 and 0057).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/   Examiner, Art Unit 2651                                                                                                                                                                                                                  12/06/2022